Title: To George Washington from Brigadier General George Clinton, 23 February 1777
From: Clinton, George
To: Washington, George



Dear Sir
New Windsor [N.Y.] 23d Feby 1777

Being summoned to attend Convention a Day or two before the Express arrived here with your Excellency’s Letter of the 19th Instt I had not the Pleasure of receiving it till on my Return Home Yesterday Evening—Before this can reach your Excellency you will doubtless have a Return of the Men raised in this & Orange County pursuant to a Resolve of the Convention of this State with any Orders to Colo. Pawling who commands them, as I directed him immediatly on his Arival at the Post near Sydman’s Bridge to forward them to your Excellency

—The Compliment to be raised in those Counties (owing to the Negligence of some of the Militia Officers) are not yet compleat I expect however in a few Days to have them all out, But as many of them have already & more will inlist in the New Army which (I wish to encourage) as those leave us & join their New Regiment we shan’t at any Time have 500 Men in Colo. Pawling’s Regiment—The 500 Men ordered to be raised in Dutchess & West-Chester Counties (as I apprehended when I last wrote your Excellency) I have not been able to effect owing to the Reasons I then mentioned—Three Companies only (and those not quite full) are raised in those Counties which are now out with the Foraging Party in West-Chester County and as the Committee of Convention appointed to manage that Business (which is of some Importance) complains that they are yet too weak to execute it effectually I dare not venture to order those Companies to Join Colo. Pawling on this Side the River unless directed so to do by your Excellency—My Orders to Colo. Pawling were to leave a small Part of his Regiment to defend the Post at Sydmans Bridge & the Stores there His Remainder to advance to Cloyster and Hackensack to protect the well disposed Inhabitants in that Quarter cut off the Communication between the Country and City annoy the Enemy’s Parties & prevent their getting Fuel in the Bergen Woods—I have now directed him to send a small Party under a good Officer to Passaick Falls agreable to your Excellency’s Order; which will be forming a kind of Chain across from Hudson’s River to the New Ark Mountains—Our Numbers are too few even to Answer this Purpose alone effectually I have therefore taken the Liberty of transmitting a Copy of your Excellency’s Letter to the Convention of this State with a Return of Colo. Pawling’s Regiment our only Strenghth in that Quarter that they may enable me more fully to carry your Excellencys Order into Execution & bring a Reinforcement to the Main Army—The latter however, of any Consequence I much fear will not be easily accomplished at the Militia of the Counties on which we can most rely begin to complain of having done more than an ordinary Share of Duty.
Since the Convention put the Obstruction of the Navigation of Hudson’s River under my Direction it has taken up the greatest Part of my Time and Attention we have got that Business in great forwardness & I have not the least Doubt but we shall compleat it in Season nor but that it will be effectual—We shall want some Works to defend the Obstructions, for this the Ground is well calculated especially on the West Shore which is one of the most defensible Spots I ever saw & has an Easy Communication with an Extensive back Country; But we shall need heavy Artillery—I think some Pieces might be spared from each of the Forts in the Highlands and there are some heavy Pieces at Peeks

Kill which I believe are of no Use there—These shoud your Excellency think proper to order here will nearly Answer the Purpose and even tho’ the Enemy shoud be able to pass our Obstructions at this Place were the Artillery mounted on Travelling Carriages we coud at any Rate save them a few which will be necessary to place on an Island excepted This will not be the Case if left where they now are shoud that Event take Place.
I have found greater Difficulty in discovering fit Persons as Officers for the four Companies your Excellency directed than I expected—Many of the Young Gentlemen whom I had in view were already appointed in the Service without my Knowledge, others whom I thought well quallified decline engaging ⟨nor upon⟩ strictly canvassing of Characters do I find as many quallified fo⟨r Military⟩ Imployment as I at first expected I shoud—However I hope ⟨in a⟩ few Days to Accomplish this Business when Major Pawling will wait on your Excellency with a List of their Names & receive their recruiting Orders—Some of them are already engaging Men for the Service. I am with the utmost Esteem your Excellency’s most Obedt Servt

Geo. Clinton


Underneath is a List of Officers for one of the Companies They are composed of spirited young Men who left Long-Island on the Enemy’s taking Possession of it—I flatter myself they will be able to draw some Recruits from thence for which Reason I wish how soon they coud have their Recruiting Orders To Prevent Delay I have directed them in the mean Time to engage as many Men as they can for the Service.

Capt. Nathaniel Tom
1st Lieut. John Robert
2 Do—Thomas Rodman
Ensign Finch Gildersleeve


